Lorraine A. Reininger Pueblo County Treasurer Pueblo, Colorado  81003
Dear Lorraine:
I have your letter and request to join in an "Interrogatory Question" to the Supreme Court. Without discussing the substance of the question, the use of interrogatories in this matter does not appear to be the proper way to proceed.
QUESTION PRESENTED AND CONCLUSION
Does Article VI, Section 3 of the Colorado Constitution pertain to questions concerning the validity or construction of statutes already adopted?
My conclusion is "no."
ANALYSIS
Section 3 of Article VI of the Colorado Constitution provides that:
     The Supreme Court shall give its opinion upon important questions upon solemn occasions when required by the governor, the senate, or the house of representatives.
In the recent case of In Re Senate Resolution No. 9,190 Colo. 452, 548 P.2d 602 (1976), the Supreme Court, in declining to accept an interrogatory concerning the Sunshine Law, stated:
     We know of no case in which this court has answered interrogatories concerning the validity of construction of a statute which has already been adopted. "Legislative questions must be connected with pending legislation. (Citations omitted.)
I assume that the court would follow its recent precedent, and thus would suggest, in the alternative, that the Assistant County Attorney consider filing a declaratory judgment action.
I'm sorry I cannot be of any further help, but I do feel that this proposed use of the Interrogatory is inappropriate under the court's recent interpretation.
SUMMARY
Article VI, Section 3 of the Colorado Constitution, providing for the Supreme Court to answer certain interrogatories, is limited to legislative questions concerning pending legislation and does not pertain to questions concerning the validity or construction of statutes already adopted.
Very truly yours,
                             J.D. MacFARLANE Attorney General
COURTS
Colo. Const. art. VI, § 3
LAW, DEPARTMENT OF Office of Attorney General LEGISLATIVE BRANCH GOVERNOR, OFFICE OF
Article VI, Section 3 of the Colorado Constitution, providing for the Supreme Court to answer certain interrogatories, is limited to legislative questions concerning pending legislation and does not pertain to questions concerning the validity or construction of statutes already adopted.